Citation Nr: 0705952	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, as secondary to service-
connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, as secondary to service-
connected diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for peripheral 
neuropathy of the lower and upper extremities as secondary to 
his service-connected diabetes mellitus type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  It appears that the 
veteran is receiving ongoing treatment at the Orlando, 
Florida VA medical center for peripheral neuropathy of his 
lower and upper extremities.  These records are not in the 
claims file.  On remand, VA should attempt to obtain these 
records. 

A November 2005 VA medical record reflects the examiner's 
diagnosis of peripheral neuropathy, suspected to be from his 
diabetes mellitus.  In a VA peripheral nerves examination 
later that month, the examiner opined that it was less likely 
than not that the veteran's peripheral neuropathy of his 
lower and upper extremities was caused by or related to 
diabetes mellitus, which was diagnosed three to four years 
before the examination, given that the history of numbness in 
the lower extremities related back 15 to 20 years.  However, 
with the exception of the veteran's statements in his VA 
examination, there is nothing in the record which shows that 
the veteran has had, or had complained of numbness in his 
extremities at any time prior to the November 2005 VA medical 
record.  After the receipt of medical records, the veteran 
should be afforded a current VA examination to ascertain the 
etiology of his peripheral neuropathy of his lower and upper 
extremities, to include whether either is due to or has been 
proximately caused by his service-connected diabetes mellitus 
type II.  In addition, the November 2005 examiner did not 
provide an opinion as to whether the veteran's peripheral 
neuropathy of his lower and upper extremities has been 
aggravated beyond natural progression by his service-
connected type II diabetes mellitus.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  On remand, the examiner must 
provide such opinion.

Accordingly, the case is REMANDED for the following action:

1.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his peripheral neuropathy 
of his lower and upper extremities.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain any 
treatment records from the Orlando, 
Florida VA medical center.  If records 
are unavailable, please have the provider 
so indicate.  

2.  After completion of the above 
requests for records, VA should make 
arrangements for the veteran to be 
afforded an examination, by an 
appropriate specialist, to ascertain the 
etiology of the veteran's peripheral 
neuropathy of his lower and upper 
extremities.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that his peripheral neuropathy of his 
lower and upper extremities is 
proximately due to, or the result of, the 
veteran's service-connected diabetes 
mellitus type II; and (2) whether it is 
at least as likely as not (50 percent or 
more probability) that his service-
connected diabetes mellitus type II has 
aggravated or accelerated his peripheral 
neuropathy of his lower and upper 
extremities beyond it's natural 
progression. 

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  

3.  After completion of the above, VA 
should readjudicate the appellant's 
claims, to include consideration of the 
claims on the basis of aggravation under 
the holding reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


